UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1391



MARIA NEH TANCHO,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-602-340)


Submitted:   May 24, 2004                   Decided:   June 30, 2004


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Danielle L.C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General, Emily
Anne Radford, Assistant Director, James A. Hunolt, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maria Neh Tancho, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the Immigration Judge’s

(IJ) denial of her applications for asylum, withholding of removal,

and protection under the Convention Against Torture.        Tancho

challenges the IJ’s finding that she failed to show by clear and

convincing evidence that her asylum application was timely filed.

See 8 U.S.C. § 1158(a)(2)(B) (2000); 8 C.F.R. § 1208.4(a) (2003).

We conclude that we lack jurisdiction to review this claim pursuant

to 8 U.S.C. § 1158(a)(3) (2000).   We thus may not review her claim

that she in fact qualified for asylum.

          We accordingly dismiss the petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DISMISSED




                              - 2 -